PER CURIAM.
Appellant seeks review of the order revoking his probation and resentencing him to a term of four and a half years imprisonment. After pleading guilty to burglary and petit theft, appellant received a probationary split sentence (one year and a day imprisonment followed by two and a half years probation). While serving the probation portion of this sentence he admitted he violated probation and was resentenced to a term of imprisonment exceeding the original sentence but within the guidelines. He appeals the new sentence on double jeopardy grounds.
In Poore v. State, 531 So.2d 161 (Fla.1988), the supreme court held that double jeopardy does not forbid the imposition of a longer period of incarceration when a defendant violates probation in a probationary split sentence. Therefore, we affirm the sentence entered by the trial court in this matter on the authority of Poore v. State.
AFFIRMED.
HERSEY, C.J., and DELL and WALDEN, JJ., concur.